Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mohammad Ijaz appeals the district court’s revised order denying several motions, including his motion for return of $249,132.06 in forfeited currency. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ijaz, No. 1:07-cr-00227-MJG-2 (D.Md. Mar. 19, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.